Argued: December 1, 2017


                                 IN THE COURT OF APPEALS

                                     OF MARYLAND

                                 Misc. Docket AG No. 113
                                  September Term, 2016


                           IN THE MATTER OF THE PETITION FOR
                            REINSTATEMENT OF VAUGHN MILES
                            MUNGIN TO THE BAR OF MARYLAND


                                   Barbera, C.J.
                                   Greene
                                   Adkins
                                   McDonald
                                   Watts
                                   Hotten
                                   Getty,


                                                   JJ.

                                         ORDER



                                  Filed: December 5, 2017
IN THE MATTER OF THE PETITION                *     IN THE
FOR REINSTATEMENT OF
VAUGHN MILES MUNGIN                          *     COURT OF APPEALS
TO THE BAR OF MARYLAND
                                             *     OF MARYLAND

                                             *     MISC. DOCKET AG NO. 113
                                                   SEPTEMBER TERM, 2016


                                            ORDER

       Upon consideration of the Petition for Reinstatement of Vaughn Miles Mungin to the Bar

of Maryland filed on May 24, 2017; Bar Counsel's response filed on August 24, 2017; Bar

Counsel's supplemental response filed on August 29, 2017; the Court of Appeals of Maryland's

opinion issued on July 18, 2014, concluding that Petitioner had violated Maryland Lawyers'

Rules of Professional Conduct 1.1 (Competence), l.15(a) and l.15(d) (Safekeeping Property),

8.4(d) (Conduct That is Prejudicial to the Administration of Justice), and 8.4(a) (Violating the

MLRPC), Maryland Rule 16-609 (Prohibited Transactions), and Md. Code Ann., Bus. Occ. &

Prof.§ 10-306 (Trust Money Restrictions) and indefinitely suspending Petitioner from the

practice of law in Maryland with the right to apply for reinstatement after six months; and oral

argument on December 1, 2017,

       WHEREAS, Petitioner has existing financial obligations, i.e., debt in form of amounts

owed to the Internal Revenue Service (IRS), the State of Maryland, and the United States

Department of Education totaling in excess of $1 million;

       WHEREAS, Petitioner has entered into payment plans with the IRS and the Comptroller

of Maryland requiring monthly installment payments;

       WHEREAS, Petitioner has an account with the United States Department of Education

which is in default and has been placed with Coast Professional, Inc., a debt collection agency;
       WHEREAS, as evidenced at oral argument, Petitioner has made only two payments of

$2,500 to the IRS on February 10, 2017 and May 16, 2017, respectively, and one payment of

$250 on May 18, 2017 to the United States Department of Education;

       WHEREAS, Petitioner has advised the Court of Appeals of Maryland without further

explanation that, with respect to employment, during the period of suspension, he considered

various entrepreneurial activities;

       WHEREAS, since the suspension on August 17, 2014, thirty (30) days after issuance of

the Court of Appeals of Maryland's opinion, to the present, Petitioner has not sought and

maintained consistent employment;

       WHEREAS, the Court determines that Petitioner has not demonstrated the requisite

character and competence to practice law for reinstatement;

       it is this 5th day of December, 2017, ORDERED, by the Court of Appeals of Maryland,

that the Petition for Reinstatement be, and it is hereby, DENIED.




                                                    /s/ Mary Ellen Barbera
                                                    Chief Judge